Mr. Presiding Justice McSurely delivered the opinion of the court. 2. Appeal and ebbob, § 789*—when hill of exceptions unnecessary. Bill of exceptions in a chancery cause is neither necessary nor proper, unless it he to preserve oral evidence introduced upon the hearing under the statute allowing it to be done. 3. Appeal and ebbob, § 855*—when certificate of evidence not necessary. Evidence need not be preserved by a certificate of the chancellor when there is a report of the master in chancery. The master’s report is a part of the record.